DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROSECUTION IS HEREBY REOPENED

Allowable Subject Matter
The prior indicated allowability of claims 15, 16, 22, and 23 are withdrawn in view of the newly discovered reference to Zhitomirsky (WO 2008/032008 A1). Rejections based on the newly cited reference follow.

Claim Objections
Claims 19 and 21-23 are objected to because of the following informalities:  
In claim 19, line 3, “is” should be replaced with --being--.
In claim 19, line 15, “positioning” should be replaced with --position--.
In claim 22, line 5, “the third signal” lacks antecedent basis in the claims.
Claim 21 is also objected to due to its dependency upon claim 19.
Claim 23 is also objected to due to its dependency upon claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, depending upon claim 1, it is unclear if the third conductor loop is a different element from the induction coil recited in claim 1. Figure 4 appears to show that L3 is the induction coil.
In claims 21 and 22, depending upon claim 19, it is unclear if the third signal is a different signal from the reference signal recited in claim 19. The original specification appears to disclose that S3 is the reference signal.
Claim 23 is also rejected due to its dependency upon claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116) in view of Zhitomirsky (WO 2008/032008 A1).  

Regarding claims 1, 3-5, and 16, James discloses a position measuring device (see Fig. 1) for detecting a position of a position signal generator (element 1, Fig. 1) that can be moved along a measuring path (element 3, Fig. 1), the position measuring device comprising at least a first conductor loop (element 11, Fig. 1) that is arranged along the measuring path for detecting a magnetic signal having a first frequency range, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, an evaluation unit (element 13, Fig. 1) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device includes at least one induction coil (elements 7, 9, Fig. 1) and is configured to generate, by means of said at least one induction coil, an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). 
Although James does not appear to disclose the evaluation unit being designed for detecting the position in dependence on first and second signals or the claimed evaluation method, Zhitomirsky shows that these features are well known in the art. Zhitomirsky discloses a second conductor loop (element 15, Fig. 2), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal (i.e., terminals 1, 2, Fig. 2) and a second signal (i.e., terminals 3, 4, Fig. 2) generated by the magnetic signal in the second conductor loop, and wherein at least one segment of the first conductor loop (element 14, Fig. 2) is essentially approximately sine-shaped, relative to a reference position of the measuring path, and at least one segment of the second conductor loop is essentially approximately cosine-shaped, relative to the reference position of the measuring path, wherein said evaluation unit comprises a phase shifter (element 52, Fig. 19), an adder (element 54, Fig. 19), and a phase comparator (element 56, Fig. 19), wherein said evaluation unit is configured to, by means of the phase shifter, apply a phase shift of 90° to said second signal to obtain a phase-displaced signal, to add, by means of the adder, the first signal to the phase-displaced signal to obtain a sum signal, to determine, by means of the phase comparator, a phase difference between a reference signal and the sum signal, and to determine the position of the position signal generator based on said phase difference between said reference signal and said sum signal (see Fig. 19 and page 19, lines 3-21), wherein said position measuring device is configured to convert the sum signal to a first digital signal, and to convert the reference signal to a second digital signal, wherein at least one of comparators or Schmitt triggers are used, wherein said position measuring device is configured to perform a comparison between the phases of the first and the second digital signal by means of a time measurement (see Figs. 8 and 19 and page 13, lines 1-14), wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 2), wherein at least three conductor loops are provided (see Fig. 2), wherein a function assigned to the first conductor loop is a sine function (see Fig. 2), wherein a function assigned to a second conductor loop is a cosine function (see Fig. 2), and wherein a function assigned to a third conductor loop (element 13, Fig. 2) is a constant (see Fig. 2), wherein said at least one induction coil (see Fig. 2) is arranged around said first conductor loop. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved detection accuracy.
Regarding claim 6, James discloses a position measuring device, wherein said at least one induction coil is operated with a frequency of approximately 1 MHz or more (see par. [0029]).
Regarding claim 7, James discloses a position measuring device, wherein said at least one induction coil is operated within a frequency range between approximately 1 MHz to approximately 4 MHz (see par. [0029] and [0097]).
Regarding claim 8, James discloses a position measuring device, wherein, wherein said magnetic signal is a periodic magnetic signal (see Abstract).
Regarding claims 9 and 10, although James does not appear to disclose the magnetic signal having a frequency component in the range of approximately 10 kilohertz to approximately 20 kilohertz; however, since the applicant did not traverse the examiner’s assertion of official notice, the examiner is hereby indicating that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, considerably simplifying evaluation of the measuring signal, from a technical standpoint.
Regarding claim 17, James discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator, wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (see Fig. 2).
Regarding claim 18, James discloses a position measuring device, wherein said measuring path is curved, having a two-dimensional or three-dimensional course (see par. [0082]).
Regarding claims 19 and 21-23, James discloses a method for operating a position measuring device (see Fig. 1) for detecting a position of a position signal generator (element 1, Fig. 1), which can be moved along a measuring path (element 3, Fig. 1), the position measuring device is provided with at least a first conductor loop (element 11, Fig. 1), arranged along the measuring path for detecting a magnetic signal having a first frequency range, the magnetic signal being generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, wherein an evaluation unit (element 13, Fig. 1) detects the position in dependence of a first signal generated in the first conductor loop by the magnetic signal, wherein said position measuring device includes at least one induction coil and generates, by said at least one induction coil (elements 7, 9, Fig. 1), an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract).
Although James does not appear to disclose the evaluation unit being designed for detecting the position in dependence on first and second signals or the claimed evaluation method, Zhitomirsky shows that these features are well known in the art. Zhitomirsky discloses a second conductor loop (element 15, Fig. 2), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal (i.e., terminals 1, 2, Fig. 2) and a second signal (i.e., terminals 3, 4, Fig. 2) generated by the magnetic signal in the second conductor loop, and wherein at least one segment of the first conductor loop (element 14, Fig. 2) is essentially approximately sine-shaped, relative to a reference position of the measuring path, and at least one segment of the second conductor loop is essentially approximately cosine-shaped, relative to the reference position of the measuring path, wherein said evaluation unit comprises a phase shifter (element 52, Fig. 19), an adder (element 54, Fig. 19), and a phase comparator (element 56, Fig. 19), wherein said evaluation unit is configured to, by means of the phase shifter, apply a phase shift of 90° to said second signal to obtain a phase-displaced signal, to add, by means of the adder, the first signal to the phase-displaced signal to obtain a sum signal, to determine, by means of the phase comparator, a phase difference between a reference signal and the sum signal, and to determine the position of the position signal generator based on said phase difference between said reference signal and said sum signal (see Fig. 19 and page 19, lines 3-21), wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop is a sine function, wherein a function assigned to a second conductor loop is a cosine function, and wherein a function assigned to a third conductor loop (element 13, Fig. 2) is a constant, and wherein the evaluation unit detects the position in dependence on the first signal and a second signal, generated by the magnetic signal in the second conductor loop, as well as a third signal generated by the magnetic signal in the third conductor loop (see Figs. 2 and 19), wherein the second signal is phase displaced by 90 degrees to obtain a phase-displaced second signal, wherein the first signal is added to the phase-displaced second signal to obtain a sum signal, and wherein a phase comparison is realized between the sum signal and the third signal to detect the position (see Fig. 19 and page 19, lines 3-21), wherein the phase comparison includes the following steps: converting the sum signal to a first digital signal; converting the third signal to a second digital signal; and comparing the phases of the first and the second digital signal with the aid of a time measurement, so as to determine the position (see Figs. 8 and 19 and page 13, lines 1-14). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved detection accuracy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116) in view of Zhitomirsky (WO 2008/032008 A1) as applied to claims 1, 3-10, 16-19, and 21-23 above, and further in view of Dames (US 6,124,708).

Regarding claim 11, although James does not appear to disclose the distance between the position signal generator and a plane comprising the first conductor loop, Dames shows that this feature is well known in the art. Dames discloses a position measuring device, wherein a distance between the position signal generator and a plane comprising said first conductor loop ranges between about 0.1 mm and 10 mm (see col. 11, lines 26-39). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved signal reception. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116) in view of Zhitomirsky (WO 2008/032008 A1) as applied to claims 1, 3-10, 16-19, and 21-23 above, and further in view of Meyer (US 7,652,469).

Regarding claim 11, although James does not appear to disclose the distance between the position signal generator and a plane comprising the first conductor loop, Meyer shows that this feature is well known in the art. Meyer discloses a position measuring device, wherein a distance between the position signal generator and a plane comprising said first conductor loop ranges between about 0.1 mm and 10 mm (see col. 10, lines 13-22). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved signal reception.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116) in view of Zhitomirsky (WO 2008/032008 A1) as applied to claims 1, 3-10, 16-19, and 21-23 above, and further in view of Miyata et al. (US 6,531,866).

Regarding claim 13, although James does not appear to disclose the induction coil comprising a field balancing topology that causes a reduction of magnetic fields around the induction coil, Miyata et al. shows that this feature is well known in the art. Miyata et al. discloses a position measuring device, wherein said induction coil comprises a field balancing topology that causes a reduction of magnetic fields around the induction coil (see Fig. 1 and col. 4, lines 36-46). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved signal intensity and durability to gap variations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116) in view of Zhitomirsky (WO 2008/032008 A1) as applied to claims 1, 3-10, 16-19, and 21-23 above, and further in view of Lin et al. (US 6,999,007).

Regarding claim 14, although James does not appear to disclose at least one further conductor loop having a longer wavelength than said first conductor loop, Lin et al. shows that this feature is well known in the art. Lin et al. discloses a position measuring device, wherein at least one further conductor loop (element 63, Fig. 11) is provided which comprises a sine-shaped geometry along a coordinate axis of the measuring path, said at least one further conductor loop having a longer wavelength than said first conductor loop (see Fig. 11). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing coarse resolution detection as well as fine resolution detection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/15/2022